 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                      No. 2:16-CV-0517-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    F. CUSTINO, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s renewed motion for the appointment of

19   counsel (ECF No. 138). Also before the court is plaintiff’s motion for a settlement conference

20   (ECF No. 137).

21                  The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

25   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

27   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

28   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
                                                         1
 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 5                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 6
                    Id. at 1017.
 7

 8                  In the present case, the court does not at this time find the required exceptional

 9   circumstances. As to success on the merits, while the court has recommended denial of

10   defendants’ motion for summary judgment as to plaintiff’s Eighth Amendment safety claim

11   against defendant Custino, plaintiff has not demonstrated any particular likelihood of success on

12   the merits of that claim. At this point in the proceedings, the record merely demonstrates that

13   there are genuine disputes of material fact as to plaintiff’s claim against defendant Custino, not

14   that plaintiff is likely to prevail on that claim. Moreover, the court finds the Eighth Amendment

15   safety claim is not complex legally or factually, and plaintiff has demonstrated an adequate ability

16   to articulate them on his own.

17                  Turning to plaintiff’s motion for a settlement conference, the record does not

18   indicate that defendants are willing to participate in a settlement conference at this time. Should

19   defendants express a desire to discuss settlement, the court will set a settlement conference. In

20   the meantime, plaintiff’s motion will be denied.
21                  Accordingly, IT IS HEREBY ORDERED that:

22                  1.      Plaintiff’s request for the appointment of counsel (ECF No. 138) is denied;

23   and

24                  2.      Plaintiff’s motion for a settlement conference (ECF No. 137) is denied.

25

26   Dated: October 2, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        2
